Titus, J.
The complaint does not allege whether the plaintiff is a domestic or foreign corporation, or the state, country or government by or under whose laws it was created, as required by section 1775 of the Code, or any facts from which the court can determine to which class of corporations the plaintiff belongs.
In Farmers’ and Mechanics’ National Bank of Buffalo v. Rogers, ante, p —, decided at this term of court, it was held that the complaint must allege whether the plaintiff was a domestic or foreign corporation, unless the court can determine, from the facts stated, to which class of corporations it belongs. In this case no facts are stated which afford the court any means of determining.
It is not alleged under the laws of what state or country the plaintiff is created. In the particulars referred to, the complaint is defective, and the objection can be taken by demurrer.
The other ground of demurrer we do not think is well taken. The action is not on the draft, but on a claim that money was deposited with the defendant subject to the plaintiff’s order, and that the defendant has neglected to pay over the same after it has been demanded of him.
For the reason first above stated, the demurrer must be sustained and judgment ordered for the defendant, with leave to the plaintiff to serve an amended complaint.
All concur.